NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10, 12, 14 and 16, limitations “a user data device” which are repeated/duplicated throughout the claim, and corresponding dependent claims.  These duplicate limitations need correction or proper explanation since the duplicate limitations could be interpreted to mean the same “user data device” or multiple “user data devices”.  These duplicate limitations create confusing or inconsistent claim limitations, which hinder proper interpretation and understanding of the claimed invention.  For example, limitations “a user data device” could be changed to --the user data device--, to avoid duplicate limitations or changed to indicate which user data device is being claimed (i.e. FIG.1 of application depicts at least two user data devices).  The broadest reasonable interpretation is explained below.
Claims 13 and 19 include a similar usage of the limitation “a user data device” which needs to be addressed as well.
All remaining dependent claims are rejected due to their dependency.
Correction is required for all affected claims, since the claims are replete with the same limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,f 6-10, 12-17, and 19-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GOTFRIED et al. (US 20040233046 A1).
Re claim 1. GOTFRIED discloses (abstract) an ignition control apparatus [0009, 0013] for controlling ignition of a vehicle (FIG.5) equipped with a vehicle unit (FIG.3-4) comprising a display (i.e. display 434) and at least one port (i.e. card reader 312) adapted to receive a user data device 100 (the interpretation below reads for a single user data device as shown in FIG.1-5 – wherein multiple devices could be used however only a single user data device is considered i.e. electronic access card 100),
wherein the ignition control apparatus is adapted to be connected to the vehicle unit and to an ignition circuit of the vehicle, [0013]
system includes an electronic access card for storing information associated with a user of the electronic access card, a card reader for receiving said electronic access card and for reading said associated information and a display for receiving at least a portion of the associated information from the card reader and for displaying the portion of associated information when the user operates a vehicle. The display is located on the vehicle, and the displayed information includes at least a unique identifier assigned to the user of the electronic access card. In one arrangement, the unique identifier can be transferrable to other vehicles such that the identifier can be displayed on any vehicle having the card reader and the display when the card reader reads the associated information. As an example, the unique identifier can be a license plate number, and the display can be located on an exterior of the vehicle. 

[0013] The vehicle can further include an ignition system coupled to the card reader, and the card reader can further include an enabling circuit for enabling the ignition system. The ignition system can start an engine of the vehicle and can lock and unlock at least one door lock of the vehicle. In another arrangement, an enabling signal can be transmitted to the vehicle transceiver from the monitoring station and forwarded to the card reader. In response to the receipt of the enabling signal by the card reader, the enabling circuit can enable the ignition system, and the ignition system can start the engine of the vehicle or unlocks at least one of the door locks of the vehicle.
wherein the ignition control apparatus comprises means for activating and deactivating the ignition circuit 320 (i.e. FIG.5 – enabling circuit), 
wherein the ignition control apparatus is arranged to receive a data signal from the vehicle unit comprising information about activities being detected by the vehicle unit and indicating whether the user data device is inserted into the port, [0046-0047]
[0046] The slot 314 can include electrical contacts (not shown), which can be used (along with the electrical contacts 114 of the card 100) to complete a circuit path (not shown) between the card reader microprocessor 316 and the microprocessor 110 of the card 100 when the card 100 has been inserted in the slot 314. This path can be used for the transmission of data between these components. In addition, the circuit path can be used to provide power from the power supply 322 to one or more of the components of the card 100. In another arrangement, the transceiver 318 of the card reader 312 can wirelessly transmit data to or receive data from the transceiver 118 of the card 100 or any other suitable transceiver or transmitter. 
[0047] As an example, when the user of the card 100 is biometrically identified by the card 100, the user can insert the card 100 into the slot 314 of the card reader 312. The microprocessor 110 of the card 100 can signal the card reader microprocessor 316--through the electrical contacts 114--that the card 100 has been enabled by an authorized user. In response, the card reader microprocessor 316 can signal the enabling circuit 320, which in turn can enable the ignition system 310 for starting the engine 311. As another example, when the user of the card 100 is identified, the microprocessor 110 of the card 100 can signal the card reader microprocessor 316 through the transceiver 118 of the card 100 and the transceiver 318 of the card reader 312. Further, the card reader microprocessor 316 can signal the enabling circuit 320 to enable the ignition system 310 for starting the engine 311 or unlocking one or more of the door locks 313 of the vehicle 300.

wherein the ignition control apparatus is arranged to activate the ignition circuit to allow ignition of the vehicle if the data signal indicates that the user data device is inserted into the port and to deactivate the ignition circuit to prevent ignition (i.e. by way of not providing ignition enabling signal) of the vehicle if the data signal indicates that the user data device is not inserted (i.e. when user removes card 100) into the port, [0046-0047, 0053]
several ways to shut it off. For example, the user can merely remove the card 100 from the slot 314, and the card reader microprocessor 316 can signal the enabling circuit 320. The enabling circuit 320 can then disable the ignition system 310, which can cause the engine 311 to stop. Alternatively, the vehicle 300 can include a kill switch 325 for stopping the engine 311. Specifically, the user can depress the kill switch 325, which can signal the card reader microprocessor 316. Like the example above, the card reader microprocessor 316 can signal the enabling circuit 320 to disable the ignition system 310 and, hence, the engine 311. The kill switch 325 may be particularly useful, for example, if the authorization signal from the card 100 was wirelessly transmitted, i.e., the card 100 was never inserted in the slot 314.
wherein if the data signal indicates that the user data device is not inserted into the port (i.e. implicit function given that the system in FIG.1-5 operates with or without the card 100, depending on the need at the moment of operation i.e. using card 100 inserted or not inserted if card 100 is lost/stolen/misused and wherein another operation is performed to operate vehicle – by way of monitoring station or other devices for example), the ignition control apparatus is further arranged to receive an override signal (i.e. enabling signal starting ignition sent by monitoring station – see below [0065]) and to activate the ignition circuit to allow ignition of the vehicle in response to receiving the override signal. [0053, 0065-0068]
[0065] Enabling signals for starting the ignition system 310 can also be transmitted from the monitoring station 416 to the vehicle 300. In particular, once the user has been biometrically identified, the card reader microprocessor 316 can generate an authorizing signal, which can be transmitted to the computer 419 of the monitoring station 416 through the vehicle transceiver 330 and the transceiver 417. In response, the computer 419 can produce an enabling signal, which can be transmitted from the transceiver 417 to the vehicle transceiver 330 and, in turn, the card reader microprocessor 316. The card reader microprocessor 316 can signal the enabling circuit to activate the ignition system 310 to start the engine 311 or unlock one or more of the door locks 311 of the vehicle 300. 
[0066] The transmission of an enabling signal from the monitoring station 416 to the vehicle 300 may also be performed if the user of the card 100 has misplaced the card 100, if the card 100 has been stolen or if the user has accidentally locked the card 100 in the vehicle 300. Specifically, the user can be provided with a telephone number or Web site address for contacting the monitoring station 416 and a password unique to the user. If necessary, the user can contact the monitoring station 416 and can provide his or her password. The password can be given to a live person or can be received by an answering system 426 at the monitoring station 416. The answering system 426 can include suitable voice recognition software to permit the user to speak his or her password or can include circuitry for receiving tones from a touch-tone telephone. The answering system 426 can also include suitable software and circuitry for receiving the password over the Internet or some other communications network. 
[0067] The live person or the answering system 426 can enter the received password into the computer 419, which can generate an enabling signal. In accordance with the above discussion, the enabling signal can be forwarded to the card reader microprocessor 316, which can signal the enabling circuit 320 to cause the ignition system 310 to start the engine 311 of the vehicle 300 or to unlock one or more of the door locks 313 of the vehicle 300. Although unique to the user of the card 100, the user may choose to share his or her password with friends or family to allow such persons access to the vehicle 300. 
[0068] Signals can also be transmitted between the vehicle 300 and a portable unit 428 in lieu of or in addition to the monitoring station 416. As an example, the portable unit 428 can be a police cruiser or any other law enforcement mobile unit. It is understood, however, the portable unit 428 can be associated with other types of agencies. The portable unit 428 can include a computer 430 and a transceiver 432 to facilitate the transmission of signals between the portable unit 428 and the vehicle 300. As a result, all or at least a portion of the features associated with the monitoring station 416 can be performed by the portable unit 428.


Re claim 3. GOTFRIED discloses [0012] the ignition control apparatus  according to claim 1, wherein the data signal is transmitted and received in serial communication over a vehicle bus network, including a Controller Area Network (CAN) bus or a Local Interconnect Network (LIN) bus, and/or a wireless network connection, including Bluetooth, and wherein the data signal comprises serial data.
Re claim 6. GOTFRIED discloses [0053, 0061, 0067] the ignition control apparatus according to claim 1, wherein the means for activating and deactivating the ignition circuit comprises means for generating and sending an activation signal to a control unit of the ignition circuit to allow ignition of the vehicle.
Re claim 7. GOTFRIED discloses [0073] the ignition control apparatus according to claim 1, wherein the override signal [0039] is comprised in the data signal from the vehicle unit to the ignition control apparatus and comprises a sequence of activities (i.e. sequence of data input or sequence of activities performed by user with card 100 – inserting card, entering data, etc.) being detected by the vehicle unit.
Re claim 8. GOTFRIED discloses [0058-0066] the ignition control apparatus according to claim 1, wherein the ignition control apparatus comprises means for communicating with an external server comprising a database (i.e. implicit a database in some form is required to store user/vehicle data) containing data relating to authorised user data devices (i.e. card 100), wherein the ignition control apparatus is arranged to verify whether the user data device inserted into the port of the vehicle unit is authorised and to activate the ignition circuit to allow ignition of the vehicle only if an authorised user data device is inserted into the port of the vehicle unit.  

[0059] Any data received by the transceiver 417 of the monitoring station 416 can be displayed on the computer 419. Accordingly, operators at the monitoring station 416 can have access to the whereabouts of a particular vehicle 300 and any relevant information associated with the user of the card 100 that is stored on the card 100. For example, the name, address, age, driver license number, license plate number, driving history, criminal history, vehicle registration and insurance coverage of the user in addition to the location of the vehicle 300 can be displayed on the computer 419 of the monitoring station 416. One or more digital photographs of the user may also be displayed on the computer 419. It is understood, however, that other suitable types of information can be stored on the card 100 and eventually displayed on the computer 419.

Re claim 10. GOTFRIED discloses (FIG.5) the ignition control apparatus according to claim 1, wherein the ignition control apparatus further comprises means for communicating with an external server, wherein the override signal is received from the external server. [0055]  
Re claim 12. GOTFRIED discloses [0068] the ignition control apparatus according to claim 1, wherein the ignition control apparatus is arranged to communicate with an external device, wherein the ignition control apparatus is arranged to activate the ignition circuit to allow ignition of the vehicle in response to receiving an override signal from the external device.  
Re claim 13. GOTFRIED discloses (as applied to claim 1 – given the similarity of the functions) a method performed by a vehicle ignition control system for controlling ignition of a vehicle equipped with a vehicle unit comprising a display and a port adapted to receive a user data device, comprising the steps: 
- receiving a data signal from the vehicle unit comprising information about activities being detected by the vehicle unit and indicating whether a user data device is inserted into the port;

- if the data signal indicates that a user data device is not inserted into the port of the vehicle unit, deactivating an ignition circuit of the vehicle to prevent ignition of the vehicle, wherein the method further comprises the step: 
- if the data signal (S) indicates that a user data device is not inserted into the port of the vehicle unit, in response to receiving an override signal, activating an ignition circuit of the vehicle to allow ignition of the vehicle .  
Re claim 14. GOTFRIED discloses (as for claim 7) the method according to claim 13, wherein the override signal is comprised in the data signal received from the vehicle unit and comprises a predetermined sequence of activities detected by the vehicle unit.
Re claim 15. GOTFRIED discloses (as applied for claims 8-10 and 12) the method according to claim 13, wherein the override signal is received from an external device or external server.  
Re claim 16. GOTFRIED discloses (i.e. FIG.5) the method according to claim 13, further comprising [0065] the steps: 
- communicating with an external server 416 containing data relating to authorised user data devices (i.e. any of card 100); 
- if the data signal indicates that a user data device (i.e. card 100) is inserted into the port of the vehicle unit, verifying whether the inserted user data is authorised [0058-0059]; and 
- activating the ignition circuit to allow ignition of the vehicle only if the inserted user data device is verified to be authorised [0060-0062].
Re claim 17. GOTFRIED discloses (as applied to claim 9) [0058-0060] the method according to claim 16, wherein the data relating to authorised user data devices comprises an identifier and one or more of a time interval, route details, a list of locations and type of vehicle associated with a user data 
Re claim 19. GOTFRIED discloses (as applied to claim 1 – given the similarity of the functions) a vehicle ignition control system for controlling ignition of a vehicle equipped with a vehicle unit comprising a display and a port adapted to receive a user data device, the system being arranged to: 
- receive a data signal from the vehicle unit comprising information about activities being detected by the vehicle unit and indicating whether a user data device is inserted into the port by means of a communication unit; 
- if the data signal indicates that a user data device is inserted into the port of the vehicle unit, activate an ignition circuit of the vehicle to allow ignition of the vehicle  by means of an electronic switch; or 
- if the data signal indicates that a user data device is not inserted into the port of the vehicle unit, deactivate an ignition circuit of the vehicle to prevent ignition of the vehicle by means of an electronic switch, wherein the system is further arranged to: 
- if the data signal indicates that a user data device is not inserted into the port of the vehicle unit, receive an override signal, and in response to activate an ignition circuit  of the vehicle to allow ignition of the vehicle by means of an electronic switch.  
Re claim 20. GOTFRIED discloses (as applied for claim 14) the system according to claim 19, wherein the override signal is comprised in the data signal received from the vehicle unit and comprises a predetermined sequence of activities detected by the vehicle unit.  
Re claim 21. GOTFRIED discloses (as applied for claim 15) the system according to claim 19, wherein the override signal is received from an external device or external server by means of a communication unit. (FIG.5) 

- communicate with an external server comprising a database containing data relating to authorised user data devices by means of a communication unit; 
- if the data signal indicates that a user data device is inserted into the port of the vehicle unit, verify whether the user inserted data device is authorised by means of a processing unit; and 
- activate the ignition circuit  to allow ignition of the vehicle by means of an electronic switch only if the inserted user data device is verified to be authorised.  
Re claim 23. GOTFRIED discloses (as applied for claim 17) the system according to claim 22, wherein the data relating to authorised user data devices comprises an identifier and one or more of a time interval, route details, a list of locations and type of vehicle associated with a user data device, wherein the verification of the inserted user data device comprises comparing data obtained from the external database associated with the inserted user data device and corresponding data contained in the data signal obtained from the vehicle unit by means of a processing unit (i.e. processing units shown in FIG.5 – processors in 316/310/419).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOTFRIED et al. (US 20040233046 A1) in view of FLICK (US 20050179322 A1).
However, GOTFRIED fails to explicitly disclose:
	Re claim 4. the ignition control apparatus according to claim 1, wherein the means for activating and deactivating the ignition circuit comprises an electronic switch.
Re claim 5. the ignition control apparatus according to claim 4, wherein the electronic switch comprises one or more of a relay, a transmission gate, an analogue switch, and/or a number of MOSFET transistors.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding an electronic circuit as taught by FLICK in order to properly activate and deactivate the vehicle.
Claims 11, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOTFRIED et al. (US 20040233046 A1) in view of JONES (US 5479156 A).
Re claim 11. GOTFRIED discloses the ignition control apparatus according to claim 8, wherein the override signal received from the external server defines a predetermined sequence of activities (i.e. various sequence of activities such as performed by user can be detected – including biometric input, card insertion, etc.) to be detected by the vehicle unit (as indicated above for claim 7).
However, GOTFRIED fails to explicitly disclose:
wherein the ignition control apparatus is configured to verify that the sequence of activities detected by the vehicle unit corresponds to the predetermined sequence of activities to be detected by the vehicle unit defined by the override signal before activating the ignition circuit to allow ignition of the vehicle.
JONES teaches (claims 3 and 12) in a similar field of invention, vehicle security system for ignition functions, wherein an override signal is used to override security system functions by way of a predetermined sequence of operations of vehicle ignition switch.
Claim 3. The system of claim 1 wherein said controller is programmed to respond to a predetermined sequence of operation of the vehicle ignition switch to override the security system function when said controller has been taught to respond to a code from said second transmitter.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a predetermined sequence functions as taught by JONES in order to obtain a function which uses predetermined sequence of activities which determines the functions of ignitions during different situations where overriding is necessary.
Re claim 18. GOTFRIED discloses (as for claim 11) the method according to claim 16, further comprising the steps:
- transmitting an unlocking signal defining a sequence of activities to be detected by the vehicle unit from the external server to an external device 419 associated with the inserted user data device. 
However, GOTFRIED fails to explicitly disclose:
- displaying the sequence of activities to be detected by the vehicle unit on the external device; and 
- activating the ignition circuit to allow ignition of the vehicle only if the sequence of activities defined by the transmitted unlocking signal is detected by the vehicle unit.
JONES teaches (claims 3 and 12) in a similar field of invention, vehicle security system for ignition functions, wherein an override signal is used to override security system functions by way of a predetermined sequence of operations of vehicle ignition switch.
Claim 3. The system of claim 1 wherein said controller is programmed to respond to a predetermined sequence of operation of the vehicle ignition switch to override the security system function when said controller has been taught to respond to a code from said second transmitter.

	Furthermore, as discussed above, GOTFRIED includes a computer 416 (FIG.5) which can be used for various display of different functions [0059].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a display of GOTFRIED to communicate specific predetermined sequence functions for informational purposes and a corresponding predetermined sequence functions as taught by JONES in order to obtain a function which uses predetermined sequence of activities which determines the functions of ignitions during different situations where overriding is necessary.
Re claim 24. GOTFRIED as modified by JONES discloses (as for claim 18) the system according to claim 22, further arranged to: 
- transmit an unlocking signal defining a sequence of activities to be detected by the vehicle unit from the external server to an external device associated with the inserted user data device by means of a communication unit; 
- display the sequence of activities to be detected by the vehicle unit on the external device; and
- activate the ignition circuit to allow ignition of the vehicle by means of the electronic switch only if the sequence of activities defined by the transmitted unlocking signal is detected by the vehicle unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                           11/12/2021